[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            NOV 7, 2008
                             No. 08-12045                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 06-00207-CV-BAE-4

LAMAR WHITE,


                                                           Plaintiff-Appellant,

                                  versus

DANNIE THOMPSON,
SHERIFF QUINTON RUSH, et al.,


                                                        Defendants-Appellees.



                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                           (November 7, 2008)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
       Lamar White, a state prisoner proceeding pro se, appeals the district court’s

dispositive order granting summary judgment to the defendants on all claims1

raised in his 42 U.S.C. § 1983 action. In his complaint, White named as

defendants Dannie Thompson, warden of Coastal State Prison (CSP) in Garden

City, Georgia; Quinton Rush, Tattnall County Sheriff; and James Donald,

Commissioner of the Georgia Department of Corrections (DOC). White alleged

the defendants falsely imprisoned him, in violation of his due process rights, by

transferring him from Tattnall County Jail to CSP.

       White was convicted in 2000 on state drug and theft charges in case number

99-R-84, but the state court granted him an appeal bond. White remained free until

2005, when he was arrested based on an outstanding bench warrant in another state

criminal case, number 2001-R-171. Initially, he was detained at Tattnall County

Jail, but the DOC took custody of him and transferred him to CSP on July 12,

2005, where he remained until January 20, 2006, when he was transferred back to



       1
          Although the district court did not explicitly state it granted summary judgment with
respect to all claims, the record demonstrates it intended its order to cover all claims, based on
its entry of final judgment. See United Steelworkers of Am. v. USX Corp., 966 F.2d 1394, 1399
(11th Cir. 1992). Moreover, its order granting summary judgment implicitly covered all claims
because it referred to the defendants’ summary judgment motions, which addressed all claims
made by White. See Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 962 n.5 (11th Cir.
2008). Thus, we conclude the district court’s order granting summary judgment to the defendant
constituted a final decision because it adjudicated all remaining claims against all defendants,
and we have appellate jurisdiction over the case. See Corsello v. Lincare, Inc., 276 F.3d 1229,
1230 (11th Cir. 2001); 28 U.S.C. § 1291.

                                                2
county jail. During his stay at CSP the charges in case number 2001-R-171 were

pending, and they were not dismissed until July 31, 2006.

       The district court concluded no due process violation occurred. White

asserts the district court erred in granting the defendants’ motions for summary

judgment because evidence demonstrated he should not have been detained at CSP.

Specifically, he asserts he should have been free on appeal bond in case number

99-R-84, and therefore, his detention at CSP was improper and a violation of his

due process rights.2

       We review de novo the district court’s grant of a motion for summary

judgment, viewing all evidence and reasonable factual inferences in the light most

favorable to the nonmoving party. Turnes v. AmSouth Bank, N.A., 36 F.3d 1057,

1060 (11th Cir. 1994). In order to prevail in a civil rights action under 42 U.S.C.

§ 1983, a plaintiff must show that: (1) a person acting under color of state law;

(2) deprived him of a right secured by the Constitution. 42 U.S.C. § 1983. “A

false imprisonment claim under section 1983 is based on the protection of the

Fourteenth Amendment against deprivations of liberty without due process of

law.” Ortega v. Christian, 85 F.3d 1521, 1526 (11th Cir. 1996). Thus, in order to


       2
         By failing to either reference his state law claims or brief the issue, White has
abandoned any challenge to the district court’s implicit rejection of those claims. See Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008), cert. denied __ S. Ct. __, 2008 WL 2076425 (U.S.
Oct. 6, 2008).

                                                3
establish a constitutional false imprisonment claim, a plaintiff must demonstrate a

violation of his due process rights. See id.

      The Due Process Clause of the Fourteenth Amendment provides that no state

shall “deprive any person of life, liberty, or property, without due process of law.”

U.S. Const. amend. XIV, § 1. This clause protects a person’s right to procedural

due process, and a violation of that right may form the basis of a suit under § 1983.

McKinney v. Pate, 20 F.3d 1550, 1555 (11th Cir. 1994) (en banc). With any

procedural due process challenge, however, a court must first determine whether

the injury claimed by the plaintiff is within the scope of the Due Process Clause.

Kirby v. Siegelman, 195 F.3d 1285, 1290 (11th Cir. 1999).

      A state prisoner’s transfer from one prison to another does not directly

implicate the Due Process Clause. See Moody v. Daggett, 97 S. Ct. 274, 279 n.9

(1976). Specifically, the Supreme Court has held that, although a transfer from a

prison to a mental hospital implicated the prisoner’s liberty interest, a transfer from

a state prison to an out-of-state prison did not do so. Olim v. Wakinekona, 103 S.

Ct. 1741, 1745 (1983). The Court noted that confinement in a mental hospital was

qualitatively different than confinement in a prison, and commitment to a mental

hospital “was ‘not within the range of conditions of confinement to which a prison




                                           4
sentence subjects an individual.’” Id. (quoting Vitek v. Jones, 100 S. Ct. 1254, 1264

(1980)).

      A liberty interest, which is protected by the Due Process Clause, also may

arise from a state statute or regulation. See Bass v. Perin, 170 F.3d 1312, 1318

(11th Cir. 1999). Even when a liberty interest is implicated, a plaintiff must

demonstrate that the alleged deprivation arose from conduct beyond mere

negligence in order to establish the deprivation of a constitutional right. Daniels v.

Williams, 106 S. Ct. 662, 664 (1986). To establish a due process violation, a

plaintiff must show the defendant acted, at least, with deliberate indifference to his

due process rights. West v. Tillman, 496 F.3d 1321, 1327 (11th Cir. 2007).

Accordingly, the plaintiff must show the defendant: (1) had subjective knowledge

of a risk of serious harm; and (2) disregarded that risk; (3) by conduct that is more

than mere negligence. Id.

      The deliberate indifference standard is difficult for a plaintiff to meet. Id. In

West, the plaintiff prisoner argued he complained to a defendant prison worker in

writing about his alleged over-detention in the prison, although he did not offer

specific details of the communications or copies of the complaints. Id. at 1328.

We held the prison worker’s failure to follow up on that inquiry was, at most,

negligence and did not show a due process violation of the prisoner’s rights. Id.



                                           5
      “[S]upervisory officials are not liable under § 1983 for the unconstitutional

acts of their subordinates on the basis of respondeat superior or vicarious

liability.” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003). A supervisor

may be individually liable under § 1983 only when: (1) “the supervisor personally

participates in the alleged unconstitutional conduct;” or (2) “there is a causal

connection between the actions of a supervising official and the alleged

constitutional deprivation.” Id. A causal connection is established when: (1) the

supervisor was on notice, by a history of widespread abuse, of the need to correct a

practice that led to the alleged deprivation, and he failed to do so; (2) the

supervisor’s policy or custom resulted in deliberate indifference; or (3) the

supervisor directed the subordinate to act unlawfully and failed to stop the

unlawful action. Id.

      In order to be held liable under § 1983 in an official capacity, the plaintiff

must show the deprivation of a constitutional right resulted from: “(1) an action

taken or policy made by an official responsible for making final policy in that area

of the [governmental entity’s] business; or (2) a practice or custom that is so

pervasive, as to be the functional equivalent of a policy adopted by the final

policymaker.” Church v. City of Huntsville, 30 F.3d 1332, 1343 (11th Cir. 1994).

Only a final policymaker may be held liable in an official capacity. Id. at 1342.



                                            6
       The district court did not err in granting the defendants summary judgment

on White’s § 1983 due process claims. First, White’s transfer from a Tattnall

County jail to the Georgia DOC-run CSP did not directly implicate the Due

Process Clause. White was properly detained, based on the bench warrant in case

number 2001-R-171, during his entire stay at CSP from July 2005 to January 2006,

and he was not falsely imprisoned based on his mere detention.

       The primary issue regarding his § 1983 claim was whether his due process

rights were violated based on his confinement in a DOC facility rather than a

Tattnall County facility. The transfer of White from a county jail facility to a DOC

facility during his pre-trial detention in case number 2001-R-171 did not implicate

the due process clause. Notably, he did not present any evidence his detention at

the DOC facility was qualitatively different from his detention in the county

facility.3 Case number 2001-R-171 progressed in county court and he attended

related court hearings during his DOC detention. Therefore, White did not produce

evidence of a constitutional due process violation in this regard.

       Even assuming White’s transfer to the DOC facility directly implicated the

Due Process Clause or involved a violation of state law, White did not produce

evidence that any of the defendants were deliberately indifferent to his right to


       3
        Georgia law explicitly contemplates the Georgia DOC may, in some situations, detain
an inmate pursuant to a pending criminal indictment or accusation. See O.C.G.A. §§ 42-6-1to 5.

                                              7
remain free from detention by the DOC in case number 99-R-84. White presented

no evidence that he made Donald or Rush aware of the possible error in his transfer

to the DOC, or that they otherwise were aware of the possible error. Although

White testified he told Thompson that he was being illegally detained, no evidence

showed he substantiated that complaint to Thompson. Thus, Thompson was, at

most, negligent for not following up on White’s oral complaint of illegal detention.

Because White failed to present evidence the defendant’s actions related to his

transfer to a DOC facility went beyond mere negligence, the defendants were

entitled to summary judgment in that regard.

       Finally, to the extent White raised any due process claims regarding

supervisory or official capacity liability, the defendants were entitled to summary

judgment on those claims.4 White did not present any evidence the defendants

caused the alleged due process deprivation based on their actions as supervisors.

Moreover, no evidence showed that a practice, policy, or custom at the Georgia

DOC, CSP, or Tattnall County Sheriff’s Office led to the alleged deprivation.

Rather, the evidence indicated White’s improper transfer to the CSP was an

isolated error that occurred because a county clerk failed to notify the DOC that



       4
         We note the district court granted Thompson judgment on the pleading on any official
capacity claim against him. White has not asserted any error regarding that decision on appeal,
and thus, he has abandoned the issue. See Timson, 518 F.3d at 874.

                                                8
White received an appeal bond in case number 99-R-84, after the clerk properly

notified the DOC of White’s conviction and sentence in that case. Therefore, the

defendants were not liable as supervisors or in their official capacities.

      Thus, the district court did not err in granting the defendants’ motions for

summary judgment on White’s due process claims, and we affirm the district

court’s decision.

      AFFIRMED.




                                           9